Citation Nr: 0201931	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
low back disability, currently evaluated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1964 to August 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 2000.  

In a March 2001 rating decision, the RO assigned an increased 
rating of 20 percent for the service-connected disability 
recharacterized as degenerative disc disease at L5-S1.  






FINDING OF FACT

The veteran's service-connected low back disability 
manifested by degenerative disc disease at L5-S1 and spinal 
stenosis currently is shown to more nearly approximate a 
level of impairment consistent with that of severe functional 
limitation due to pain; neither ankylosis nor pronounced 
intervertebral disc syndrome is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating, but 
not higher, for the service-connected low back disability 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71a including Diagnostic Codes 5289, 5292, 
5293, 5295 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

Historically, the record reflects that the veteran sustained 
a missile wound to the area of the left femoral neck during 
active service in the Republic of Vietnam in January 1968.  

In May 1969, the veteran's service-connected disabilities 
included: (1) residuals of a left hip fracture, with retained 
foreign bodies (RFB's), including muscle damage and 
shortening of the left leg; (2) osteomyelitis of the left 
femur, inactive; and (3) a scar of the upper left thigh.  

In a January 1970 rating decision, the veteran's service-
connected disabilities were recharacterized as follows:  (1) 
residuals, FCC Fracture left hip with RFB's, principally 
muscle damage Group XVII; (2) Shortening of the left leg, 1 
inch; (3) osteomyelitis, left femur, inactive; and (4) scar, 
upper left thigh.

In a May 1974 rating decision, service connection was granted 
for (1) low back syndrome, rated as 10 percent disabling; and 
(2) sciatic neuritis of the right leg, rated as 10 percent 
disabling.  Service connection for these disabilities was 
granted on the basis that they were the proximate result of 
the service-connected residuals of the left hip fracture and 
the one-inch shortening of the left leg.  

In a July 1981 rating decision, the RO reduced the rating for 
the service-connected sciatic neuritis of the right leg to no 
percent.  

The veteran was afforded a VA examination in May 1999 in 
conjunction with the claim for increase.  The veteran 
reported having constant low back pain, mild to moderate in 
nature.  Stiffness was noted, but there was no associated 
weakness, fatigability or lack of endurance.  

The veteran also reported the he suffered from severe 
episodes of back pain about once per year.  The severity of 
these acute episodes kept him in bed for several weeks.  An 
examination of the lumbosacral spine revealed flexion forward 
to 45 degrees, backwards to 10 degrees and to only 5 degrees 
from side to side.  The diagnosis was that of degenerative 
disc disease, narrowing and sclerosis involving L5-S1, 
confirmed by x-ray findings.  

The veteran timely appealed from that determination and 
requested a personal hearing at the RO.  

The veteran's personal hearing was held in July 2000 before a 
Hearing Officer at the RO when he testified that he had a low 
grade pain in his back at all times and that he had a lot of 
stiffness.  The veteran indicated that he had trouble 
sleeping due to the back pain that caused him to wake up 
usually five or six times during the night.  The veteran also 
indicated that he had trouble bending over to tie his shoes 
due to pain in the lower back.  The veteran reported that he 
got back spasms about once or twice per week.  

The veteran's wife also testified on her husband's behalf at 
the hearing and related that, when the veteran's back was 
really bad, she had to help him sit up and sometimes helped 
him dress.  

The veteran was afforded another VA examination in October 
2000.  The veteran complained of having stiffness and pain in 
the back due to the shortened left leg.  The examiner noted 
the May 1999 x-ray study of the spine showing degenerative 
disease of L5-S1, with associated inferior posterior spur of 
L5 vertebral body and sclerosis of the L5-S1 facet joint.  
The examiner indicated that the veteran had acquired spinal 
stenosis.  The impression was that of concomitant lumbosacral 
spine degenerative disease due to the left hip.  

In a January 2001 addendum to the October 2000 examination 
report, the VA examiner added that flexion of the lumbosacral 
spine was from 0-45 degrees with no pain on motion.  In 
addition, the examiner noted that there was minimal evidence 
of a sciatic nerve lesion, that sensation was normal and that 
strength was mildly decreased in dorsiflexion.  

In a March 2001 rating decision, the RO increased the rating 
to 20 percent for the service-connected degenerative disc 
disease at L5-S1, effective on August 25, 1998.  


II.  Legal Analysis

At the outset the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
for the service-connected low back disability remains in 
appellate status.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The Board notes that the veteran's disability, characterized 
as degenerative disc disease of the lumbar spine, has been 
rated by the RO under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome.  

Mild intervertebral disc syndrome is rated 10 percent 
disabling.  When intervertebral disc syndrome is moderate and 
manifested by recurring attacks, a 20 percent rating is 
assigned.  Severe intervertebral disc syndrome productive of 
recurring attacks with intermittent relief is rated 40 
percent disabling.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, and with little intermittent 
relief, is rated 60 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).  

The Board has considered other Diagnostic Codes with regard 
to the veteran's service-connected low back disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2001), 
favorable ankylosis of the lumbar spine warrants a 40 percent 
rating and unfavorable ankylosis of the lumbar spine warrants 
a 50 percent rating.  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent rating is assigned for slight 
limitation of motion, a 20 percent rating is assigned for 
moderate limitation of motion, and a 40 percent rating is 
assigned for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position. A 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo- arthritic changes or narrowing 
or irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  

The veteran has reported having low back pain and significant 
stiffness during his VA examinations.  

The Board notes that, in consideration of limitation of 
motion, the Court has set forth certain guidelines.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
has expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  

In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim regarding the propriety 
of the initial evaluation for the service-connected low back 
disability as a rating under the Diagnostic Code governing 
limitation of motion of the lumbar spine should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Board finds that, when considering the veteran's 
complaints of pain and the recorded clinical findings, the 
disability picture presented by the service-connected low 
back condition more nearly approximates the criteria for the 
assignment of a 40 percent rating based on overall severe 
functional loss due to pain.  

Specifically, it is noted that, although the veteran did not 
appear to have been examined during an acute flare-up phase, 
the May 1999 VA examiner determined that forward flexion was 
limited to 45 degrees, backward extension was limited to 10 
degrees and lateral flexion was limited to 5 degrees on each 
side.  

In this regard, the Board also notes that in order to warrant 
a rating in excess of 40 percent for the service-connected 
low back disability, the medical evidence would have to show 
ankylosis of the spine or pronounced intervertebral disc 
syndrome.  In this case, the Board finds that the medical 
evidence clearly does not show ankylosis of the spine.  

In addition, the medical evidence does not demonstrate 
persistent symptoms compatible with sciatic neuropathy, 
absent ankle jerk or other neurologic findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  

Accordingly, the Court held in Butts that, as VA and the 
Board possess specialized expertise in determining the 
application of a particular Diagnostic Code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

In applying 38 C.F.R. §§ 4.40 and 4.45, inquiry is directed 
to such factors as functional loss due to pain or weakness, 
excess fatigability, incoordination, pain on movement, and 
instability.  See DeLuca, supra.  

The Board has considered all the relevant factors and finds 
that the current evidence of record does not indicate that 
the veteran suffers from additional functional loss due to 
pain or weakness, other than the functional loss contemplated 
by the award of a 40 percent evaluation, and thus, a 
disability evaluation in excess of the 40 percent awarded is 
not warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Finally, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  

However, the veteran has been informed of what information 
was needed to support his claim in rating decisions, 
Statements of the Case, Supplemental Statements of the Case, 
and letters sent to him by the RO.  

Moreover, the veteran was afforded a personal hearing at 
which he testified as to the severity of the service-
connected disability.  In light of that hearing testimony, 
the veteran was afforded a contemporaneous VA medical 
examination to fully evaluate the severity of the service-
connected low back disability.  

Thus, the Board finds that the veteran is not prejudiced 
thereby and no further assistance in developing the facts 
pertinent to his claim is required.  In this case, the Board 
finds that there is sufficient evidence of record to decide 
his claim properly.  




ORDER

An increased evaluation of 40 percent for the service-
connected low back disability is granted, subject to the 
regulations applicable to the payment of monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

